NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEWIS VINCENT HUGHES, in propria                No. 16-35193
persona, Tax Parcel ID 665250-0040 and
665250-0030; DEAN A. ARP,                       D.C. No. 2:16-cv-00005-RSM

                Plaintiffs-Appellants,
                                                MEMORANDUM*
 v.

WILLIAM RAYMOND HINESLY,
individually and severally; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ricardo S. Martinez, Chief Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Lewis Vincent Hughes and Dean A. Arp appeal pro se from the district

court’s judgment dismissing their action for lack of subject matter jurisdiction. We

have jurisdiction under 28 U.S.C. § 1291 and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because Hughes and Arp have failed to address on appeal how the district

court erred in dismissing their action, they have waived their challenge to the

district court’s dismissal for lack of subject matter jurisdiction. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised

by a party in its opening brief are deemed waived.”).

      We reject as meritless Hughes and Arp’s contention regarding the authority

of the United States District Court for the Western District of Washington.

      AFFIRMED.




                                           2                                       16-35193